EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Stanton on 6/2/2022.

The application has been amended as follows: 
Claims 1 and 11 are amended, as presented below.  Claims 2-10 and 12-22 are previously presented, as presented in the claims filed 5/16/2022.
1.	(Currently Amended) A method for processing packets in a network device, the method comprising:
receiving, at a packet processor of the network device, packets ingressing via a network port among a plurality of network ports of the network device;
processing, with the packet processor, the packets at least to determine one or more network ports, among the plurality of network ports, via which the packets are to be transmitted from the network device;
buffering, with the packet processor, the packets in a first packet memory in a plurality of queues, including buffering packets in a first queue, among the plurality of queues, as a linked list;
detecting congestion in the first packet memory;
in response to detecting congestion in the first packet memory, dynamically transferring, in respective one or more transfers, respective one or more groups of multiple packets from the first packet memory to a second packet memory, the second packet memory configured to buffer a portion of traffic bandwidth supported by the network device;
maintaining, at the packet processor, the linked list of packets in the first queue across the first packet memory and the second packet memory;
subsequent to transferring a group of multiple packets in the first queue from the first packet memory to the second packet memory and prior to transmission of packets among the group of multiple packets from the network device, requesting, with the packet processor, transfer of the group of multiple packets in the first queue from the second packet memory back to the first packet memory;
retrieving, with the packet processor from the first packet memory, the packets transferred from the second packet memory back to the first packet memory; and
forwarding, with the packet processor, the packets retrieved from the first packet memory to the one or more network ports determined for transmission of the packets from the network device.

11.  (Currently Amended) A network device, comprising:
a plurality of network ports configured to couple to a plurality of network links; and a packet processor coupled to the plurality of network ports, the packet processor configured to
process packets, received via a network port among the plurality of network ports of the network device, at least to determine one or more network ports, among the plurality of network ports, via which the packets are to be transmitted from the network device,
buffer the packets in a first packet memory in a plurality of queues, including buffering packets in a first queue, among the plurality of queues, as a linked list of packets,
detect congestion in the first packet memory,
in response to detecting congestion in the first packet memory, dynamically transfer, in respective one or more transfers, respective one or more groups of multiple packets from the first packet memory to a second packet memory, the second packet memory configured to buffer a portion of traffic bandwidth supported by the network device,
maintain the linked list of packets in the first queue across the first packet memory and the second packet memory,
subsequent to transferring a group of multiple packets in the first queue from the first packet memory to the second packet memory and prior to transmission of packets among the group of multiple packets from the network device, request transfer of the group of multiple packets in the first queue from the second packet memory back to the first packet memory,
retrieve, from the first packet memory, the packets transferred from the second packet memory back to the first packet memory, and
forward the packets retrieved from the first packet memory to the one or more network ports determined for transmission of the packets from the network device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 11, the instant claims present the maintaining of a linked list of packets in the first queue across the first packet memory and the second packet memory (Thus, if the queue has five packets, packets 1-2 could be in the first memory, 3-4 could be in the second memory, and 5 could be in the first memory, where the queue is maintained at the packet processor though packets are stored in one of the two memories).  The closest prior art of record, Chao in view of Finbar, presents a different solution to the memory overflow problem solved by the instant claims, where Chao presents diverts packet without allocating the packets to a specific queue, and thus would not maintain the queue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444